Citation Nr: 0006871	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  99-05 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
for a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGs ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from January 1980 to 
January 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1996 rating decision by the 
Atlanta, Georgia, regional office (RO) of the Department of 
Veterans' Affairs (VA) that denied new and material evidence 
had been received to reopen a claim for psychiatric disorder.  

In May 1991 the RO denied service connection for a 
psychiatric disorder.  The veteran was notified of that 
decision and of his appellate rights.  He did not appeal that 
rating decision, which is now final.  

The veteran testified at a May 1999 RO hearing, and at 
November 1999 hearing before a member of the Board sitting at 
Atlanta, Georgia.


FINDINGS OF FACT

1.  In May 1991 the RO denied the veteran's claim for 
entitlement to service connection for a psychiatric disorder.  
The veteran did not appeal this decision.

2.  The evidence received subsequent to the unappealed May 
1991 rating decision is so significant that it must be 
considered to fairly decide the merits of the claim.

3.  The veteran's claim for service connection for a 
psychiatric disorder is plausible.


CONCLUSIONS OF LAW

1.  The May 1991 rating decision of the RO, which denied 
entitlement to service connection for a psychiatric disorder, 
is final.  38 U.S.C.A. § 7105 (West 1991).

2.  The evidence received subsequent to the May 1991 rating 
decision, in which service connection for a psychiatric 
disorder was denied, is new and material, and serves to 
reopen the appellant's claim.  38 U.S.C.A. § 5108, (West 
1991); 38 C.F.R. § 3.156 (1999).

3.  The veteran's claim for service connection for a 
psychiatric disorder is well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1131 (West 1991).  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (1999). 

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime after December 31, 
1946, and a psychosis (paranoid schizophrenia) becomes 
manifest to a degree of 10 percent within a year from the 
date of termination of service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of the disease during the period of service, 
but this presumption is rebuttable by affirmative evidence to 
the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

The evidence of record at the time of the May 1991 rating 
action may be briefly summarized.  The service medical 
records have not been located.  The veteran was hospitalized 
at a private facility in September 1989 for psychiatric 
problems.  He gave a history of treatment at a mental health 
clinic for several years.  The discharge diagnosis was major 
depression, severe, recurrent.  A VA psychiatric examination 
was conducted in November 1989.  The pertinent diagnosis was 
schizoaffective disorder.

In May 1991 the RO denied service connection for a 
psychiatric disorder.  At that time it was determined that 
there was no medical evidence to show a chronic psychiatric 
disorder during service.  The veteran was notified of that 
decision and of his appellate rights.   He did not appeal the 
decision.  Accordingly, the May 1991 decision is final.  38 
U.S.C.A. § 7105 (West 1991).  However, the veteran may reopen 
his claim by the submission of new and material evidence.  38 
U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. § 3.156(a) 
(1999).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (1999).  The 
evidence received subsequent to the last final decision is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

The evidence received since the May 1991 decision includes 
private and VA medical records dated from 1984 to 1998 
showing treatment for various disabilities, to include a 
psychiatric disorder.  This evidence shows that the veteran 
was seen at a private facility on December 18, 1984 for 
psychiatric complaints.  At that time he reported that he 
heard things and saw shadows.  His nerves were bad and he had 
trouble sleeping.  He stated that these feelings began about 
three months prior to his discharge from active duty.  The 
diagnosis was atypical depression.  Subsequently the veteran 
continued to receive treatment at private facilities for his 
psychiatric illness.  

A VA psychiatric examination was conducted in October 1998.  
The diagnosis was a dysthymic disorder.  The veteran was 
treated at a VA outpatient clinic in September 1999 for 
hearing voices.  The diagnosis was schizophrenia, paranoid 
type.

A hearing was held at the RO in May 1999.  At that time the 
veteran provided testimony regarding treatment for his 
psychiatric disorder.  A hearing was held before a member of 
the Board sitting at the RO in November 1999.  At that time 
the veteran testified that in 1983 while at Ft. Meade he 
became very nervous and was seen by a psychiatrist about 
three times.  Medication was prescribed.  He testified that 
he has continued to receive treatment for his psychiatric 
disorder since his discharge from active duty.  

Received in November 1999 were statements from several 
friends of the veteran, which are to the effect that they 
noticed that the veteran had psychiatric problems when he 
returned home after his discharge.

To summarize, the veteran has testified that a psychiatrist 
saw him on more than one occasion while on active duty in 
1983.  As previously indicated, his service medical records 
have not been located.  However, when the veteran was 
initially evaluated at a private facility in December 1984, 
about 11 months following service, he placed the onset of his 
psychiatric symptom in October 1983, about three months prior 
to his discharge.  Additionally, the postservice medical 
records indicate that he currently has a chronic psychiatric 
disorder.  As such, the Board finds the additional evidence 
new and material in that it indicates that a chronic 
psychiatric disorder was present in service.  Accordingly, 
his claim for service connection for a psychiatric disability 
has been reopened.

As previously indicated, the Board has determined that new 
and material evidence has been received with regard to the 
veteran's claim for service connection for a psychiatric 
disorder, and that claim has accordingly been reopened.  In 
Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Veterans Appeals (Court) held that that in making a 
determination as to whether new and material evidence has 
been submitted to reopened a previously denied final 
decision, a three step process is required.  It must first be 
determined whether new and material evidence has been 
submitted.  If new and material evidence has been submitted, 
then the Secretary must determine whether, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  If 
the claim is well grounded, the merits of the claim will be 
evaluated after the duty to assist under 38 U.S.C.A. § 
5107(b) (West1991) has been fulfilled.  

A claim for service connection is well-grounded if three 
criteria are met: (1) there is competent medical evidence of 
a current disability/medical diagnosis; (2) there is 
competent lay or medical evidence that a disease or injury 
was incurred in service or aggravated by military service; 
and (3) there is competent medical evidence of a nexus, or of 
a causal relationship between the inservice 
incurrence/aggravation and the current disability.  See 
Caluza v. Brown. 7 Vet. App. 498 (1995).

In this regard, the postservice medical records indicate that 
the veteran has a chronic psychiatric disorder, most recently 
diagnosed as schizophrenia, paranoid type.  Additionally, 
when initially evaluated in December 1984, less than one year 
following service, the veteran reported that his symptoms 
began in October 1983, three months prior to his discharge 
from active duty. 

The Board finds the evidence tends to show that a chronic 
psychiatric disorder may have had its onset while the veteran 
was on active duty or that a psychosis was manifested within 
a year thereafter.  Accordingly, it is the Board's judgment 
that the veteran's claim of service connection for a 
psychiatric disorder is well grounded.


ORDER

New and material evidence having been received, the 
appellant's claim for service connection for a psychiatric 
disorder has been reopened.

The claim of entitlement to service connection for a 
psychiatric disorder is well grounded.  To this extent only, 
the appeal is granted.


REMAND

As previously discussed, the Board has determined that the 
veteran's claim for service connection for a psychiatric 
disorder is well grounded.  The Court has held that the duty 
of the VA to assist veterans in the development of facts 
pertinent to their claims, under 38 U.S.C.A. § 5107(a) and 
38 C.F.R. § 3.103(a), requires that the VA accomplish 
additional development of the record, to include obtaining 
the report of an adequate VA examination, if it finds that 
the record currently before it is inadequate.  See Littke v. 
Derwinski, 1 Vet.App. 90 (1990). 

During the veteran's hearing in November 1999 he stated that 
he began receiving treatment at a VA facility for his 
psychiatric disorder in approximately 1980.  The Board is of 
the opinion that these records should be obtained.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records regarding 
treatment for his psychiatric disorder 
which have not been previously submitted 
covering the period of from January 1984 
to the present.  He should be informed 
that he has the opportunity to submit any 
additional evidence and arguments in 
support of his claims.

2.  The RO should request the VA medical 
facility in Decatur, Georgia to furnish 
copies of all treatment records.

3.  A VA examination by a psychiatrist 
should be performed in order to determine 
the nature, etiology, and severity of the 
service connected psychiatric disorder.  
The claims folder and a copy of this 
Remand are to be furnished to the 
examiner in conjunction with the 
examination.  All necessary tests and 
studies deemed necessary should be 
conducted.  

Following the examination and in 
conjunction with a review of the claims 
folder, it is requested that the examiner 
render an opinion as to whether it is as 
likely as not that any psychiatric 
disorder diagnosed was initially 
manifested in service or, if a psychosis 
is diagnosed, within one year following 
service?  A complete rational for any 
opinion expressed should be included in 
the examination report.


Thereafter, the case should be reviewed by the RO.  If the 
decision remains adverse to the veteran, he and his 
representative should be furnished with a supplemental 
statement of the case and an opportunity to respond.  The 
claims folder should then be returned to the Board for 
further review, as appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes). In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals







